Citation Nr: 0110716	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compension benefits on behalf of the veteran's 
minor children.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from June 1966 to 
July 1969.

The appellant is the veteran's former spouse, who brought 
this claim on behalf of the veteran's children.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 special apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the appellant's claim for 
an apportionment of the veteran's disability benefits.

The appellant testified at a videoconference hearing in April 
2000, but the hearing tape was lost.  The appellant testified 
at a second videoconference hearing in February 2001 before 
the undersigned Board Member.  The Board notes that the 
transcript mistakenly indicates that the appellant was 
represented by the Disabled American Veterans instead of The 
American Legion.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Applicable law allows for an apportionment of a veteran's 
disability benefits if his children are not in his custody 
and he is not reasonably discharging his responsibility for 
his children's support or where hardship is shown by his 
dependents.  38 U.S.C.A. § 5307(a) (West 1991); 38 C.F.R. 
§§ 3.450(a)(ii), 3.451 (2000).  The term "child" includes a 
legitimate child of the veteran who is unmarried and under 
the age of 18.  38 C.F.R. § 3.57 (2000).  The regulations 
pertaining to how a veteran's disability compensation will be 
apportioned are found at 38 C.F.R. § 3.451 (2000).

In a May 1997 rating decision, the RO granted the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) and a 30 percent rating was assigned, 
effective from September 1996.  By a May 1998 rating 
decision, that rating was increased to 100 percent, effective 
from October 1997.  The 100 percent rating for the veteran's 
PTSD has remained unchanged and a VA Form 21-8947 reveals 
that the veteran was receiving $2,102 monthly, effective from 
December 1997.  

The record shows that the appellant and the veteran were 
married in February 1983 and had two children, a daughter 
born in May 1982 and a son born in July 1985.  The appellant 
is seeking apportionment of the veteran's disability benefits 
on behalf of their children.  The Board observes that the 
veteran's daughter is no longer a minor and is in the Air 
Force and the son currently resides with his mother, the 
appellant.  
  
Before the Board can reach the merits of the appellant's 
claim, a remand is required in order to address certain 
procedural and due process concerns raised by the record and 
to obtain additional development to allow for a fair 
decision.  

A claim for an apportionment is a "simultaneously contested 
claim," subject to special procedural regulations.  See 
38 C.F.R. § 20.3(o) (2000).  Under 38 C.F.R. § 19.100, all 
interested parties are to be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.102 (2000), when 
a substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information that could directly affect the 
payment or potential payment of the benefits, which are the 
subject of the contested claim.  See also 38 U.S.C.A. § 7105A 
(West 1991).  

The appellant made an initial claim of entitlement to an 
apportionment of the veteran's benefits in March 1998.  At 
that time, she reported that she was the veteran's former 
spouse; that she had had custody of their two children since 
1994; that she had received no money from the veteran for 
their support nor had she recovered an additional sum ordered 
by the court in the divorce judgment.  

In June 1998, the RO notified the veteran of the appellant's 
claim and asked both parties to submit financial information 
and the veteran to indicate any hardship from possible 
apportionment.  In a VA Form 21-4138 dated June 25, 1998, the 
veteran claimed that he was given primary custody of their 
children by the court and that the appellant had kidnapped 
their children and taken them to another state.  He attached 
copies of correspondence sent to the appellant and her 
attorney by the Prosecuting Attorney for Texas County, 
Missouri, noting that the children were to be in the custody 
of the veteran as provided in the court's stipulation, that 
they had not been returned by the appellant since their 1995 
summer visitation, and that, if she failed to return the 
children to their primary custodian in the State of Missouri 
within seven days, a criminal warrant would be issued for her 
arrest.  

The appellant filed the requested financial information in 
July 1998.  In an August 1998 letter, the appellant indicated 
that the veteran had told her and her husband that he did not 
want the children; that the veteran had not remembered their 
birthdays until recently; that he never called, wrote or 
visited the children; and that he never sent money for their 
medical or educational bills.  She indicated that their 
daughter had a lung problem requiring medication and that 
their son had been abused by the veteran; that he was in 
counseling for it; and that their son had attention deficit 
disorder (ADD), which required expensive medication.  The 
appellant alleged that the veteran lied to the Social 
Security Administration about the children's residence, when 
he was attempting to get Social Security Insurance (SSI) 
benefits on them.  She added that the veteran had told her 
that he was physically and mentally incapable of taking care 
of their children.  

In a VA Form 21-4138 dated August 1, 1998, the veteran 
requested a personal hearing to stop the apportionment of his 
disability benefits and supplied some of the requested 
financial information, indicating that he had extensive 
medical expenses and that the appellant received $360.00 a 
month in SSI benefits for support of their children.  He 
reiterated that he was the children's legal custodial parent; 
that the appellant had kidnapped them; and that there was an 
outstanding warrant for her arrest.  The veteran alleged that 
the appellant and her husband owned several farms from Texas 
to Iowa, rental properties and businesses, including a 
trucking company where her husband earned a six-figure 
income.

Both the veteran and the appellant reported that expenses 
outweighed their monthly incomes, but neither of them 
verified this information in any way.

In an August 1998 special apportionment decision the 
appellant's claim was denied because it was determined that 
an apportionment of the veteran's disability benefits would 
result in an undue hardship for the veteran.  

The appellant appealed the August 1998 special apportionment 
decision.  The evidence in the records shows that a Statement 
of the Case (SOC) was furnished to the appellant and the 
veteran in August 1998 pursuant to 38 C.F.R. § 19.101.  The 
evidence also shows that both parties were notified of the 
hearing and that the veteran declined to appear due to his 
disability, but asked that he be given a chance to respond.  

In April 2000, the appellant supplied updated financial 
information, showing a $1,155 shortfall monthly.  The 
appellant testified at a videoconference hearing in April 
2000, but the hearing tape was lost and no transcript is 
associated with the claims file.  

In an April 2000 statement the veteran indicated that he was 
unable to attend the hearing because of his disability; that 
all she wanted was VA medical benefits; and that he be given 
a chance to respond; and that in his last contact with the 
appellant, she had been trying to get his signature for a 
passport for their minor children so that they could take a 
vacation to Cancun, Mexico. 

In July 2000, the appellant supplied updated financial 
information and indicated that her current husband was no 
longer working for the same employer and that her household 
income had decreased considerably as of March 2000.  She 
indicated that she had had to stop her son's counseling 
because they could no longer afford it and that monthly 
household income totaled $1,210 ($360 from SSI benefits) and 
expenses totaled $1,683, for a shortfall of $475 monthly.  

The appellant testified at a second videoconference hearing 
in February 2001 before the undersigned Board Member.  She 
testified that, under their divorce settlement, the veteran 
was supposed to pay 50 percent of the children's health and 
educational support and an allotment to her for taking care 
of the children for a year and one half prior to the divorce; 
none of which he had done.  Although they had joint custody 
and the veteran was to have custody of the children during 
the school year, the appellant stated that when she went to 
deliver the children in August 1995 the veteran said that he 
did not want the children back so she kept the children; that 
she called the prosecuting attorney of Texas County, the 
sheriff and her attorney, who told the appellant to keep the 
children; and that she and her husband had had the children 
ever since and never got financial support from the veteran.  
The appellant testified that she had hired an attorney in 
Texas County to enforce the divorce judgment and that she had 
been informed that the veteran had transferred all his assets 
to his wife's name so that there was nothing to put a lien 
on.  She stated that she had called the VA every six months 
and that the veteran was receiving a benefits allotment for 
the children and that the veteran's current wife was 
receiving SSI disability payments.  The appellant added that 
her son has ADD and needed special counseling and medicine 
but that she had been unable to continue with his counseling 
because of she did not have the money, indicating that she 
had spent $6,000 in medical bills and $1,900 for education 
for both children in 2000.  She alleged that the veteran had 
abused alcohol for over 20 years and also drugs.  The 
appellant added that she had applied for CHAMPUS and was told 
the she needed a medical letter from the VA telling them that 
the veteran was disabled and the it was being held up because 
of the hearing.  She testified that she had started her 
appeal in March of 1996 and that St. Louis VA had lost her 
appeal and the claims file twice and that VA had lost the 
first hearing tape.  The appellant said that she made $13,000 
in 2000 and that she owed at least $2,800 more in unpaid 
medical bills for her son and that she had a monthly 
shortfall of between $200 and $300, which did not include the 
additional treatment needed for her son.  She added that her 
daughter would be faxing a statement regarding the lack of 
support from the veteran.       

The evidence also shows that both parties were notified of 
the hearing and that the veteran again declined to appear due 
to his disability, but asked that he be given a copy of the 
transcript and a chance to respond.  

A statement from the veteran's daughter, indicating that the 
veteran had not paid child support for either her brother or 
herself, was received in March 2001, without a waiver of 
referral to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 20.1304 (c) and without being sent to 
the appellant and veteran as required by 38 C.F.R. 
§ 20.1304(d).

The case must be remanded because the RO failed to comply 
with the contested claims procedures at several points when 
it was required to do so.  Specifically, there is no 
indication that the veteran has been provided a copy of the 
transcript of the appellant's second hearing, copies of the 
appellant's various statements and income updates, including 
the substantive appeal or of his daughter's March 2001 
statement, nor has he been given an opportunity to respond 
pursuant to 38 C.F.R. §§ 19.100, 19.102, 20.1304(d).  The 
Board further notes that it does not appear that the 
appellant has received copies of any of the veteran's 
statements and been provided with an opportunity to respond.  

There are additional reasons warranting remand, which require 
an overview of the law and regulations regarding 
apportionments.  Particularly, the law provides that if the 
veteran's child(ren) is(are) not in the veteran's custody, 
all or any part of the compensation payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary of the VA.  38 U.S.C.A. § 5307(a).  In turn, VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
described in 38 C.F.R. § 3.450 (2000).  Specifically, 
38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment 
may be paid if the veteran's child is not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  Id.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment, which may be paid under the circumstances 
described in 38 C.F.R. § 3.451.  That rule provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
"dependents" on the basis of the facts of the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  38 C.F.R. § 3.451 (2000).  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  Id.  
The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Veterans 
Regulations No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. 
Veterans Regulation NO. 6(c), 4 (June 1934).

The Board finds that the various statements as to who is the 
custodial parent, whether the appellant kidnapped the 
children, whether the veteran has given up custody, whether 
the veteran has provided child support, whether hardship was, 
or is, shown to exist on the part of the veteran's 
dependent(s), and whether apportionment would cause undue 
hardship to the veteran, are clearly pertinent to the issue 
on appeal and warrant further investigation.  Even if the 
daughter is no longer a minor, the appellant may still be 
entitled to an apportionment for the period prior to the 
daughter reaching majority.  More importantly, if the 
children were receiving SSI payments based on the veteran's 
disability and the veteran and his wife are both unemployed 
and receiving only VA and SSI income, this tends to support 
findings that the veteran was reasonably discharging his 
responsibility for the children's support and that 
apportionment might cause undue hardship to the veteran.

The Board further notes that the evidence on file shows that 
no financial information has been submitted or requested from 
the veteran since 1998.

Finally, the Board notes that in a VA Form 21-4138 dated 
August 1, 1998, the veteran requested a personal hearing to 
stop the apportionment of his disability benefits.  Even 
though the RO effectively stopped the apportionment of the 
veteran's disability benefits, the record does not reflect 
that the veteran affirmatively withdrew his RO hearing 
request.  Thus, on remand, the RO should contact the veteran 
and his representative to clarify this. 
 
For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should undertake a field 
investigation and any other action deemed 
necessary, to include contacting the 
Prosecuting Attorney for Texas County, 
Missouri, and the Social Security 
Administration, to determine who is the 
legal custodial parent, who is and has 
been the physical custodial parent, and 
whether the veteran, the veteran's wife 
and/or the veteran's children had or are 
receiving SSI benefit.  If the veteran 
does not have physical custody of the 
children; did he give up custody to the 
appellant; is the veteran incapable of 
acting as his son's custodial parent; 
and/or had, or does, he provide child 
support to the appellant for their minor 
children.  The RO should attempt to 
ascertain whether hardship was, or is, 
shown to exist on the part of the 
veteran's dependent(s) and whether 
apportionment would cause undue hardship 
to the veteran.  All efforts to obtain 
this information should be documented in 
the claims file. 

2.  The RO should provide the veteran and 
his representative with a transcript of 
the February 2001 videoconference hearing 
and copies of the substantive appeal and 
other statements in the record submitted 
by the appellant and the veteran's 
daughter and afforded an opportunity to 
respond.

3.  The RO should provide the appellant 
with a copy of her daughter's March 2001 
statement and copies of any of the 
veteran's statements filed since June 
1998 regarding the apportionment issue 
and afforded an opportunity to respond.

4.  The RO should provide both the 
appellant and the veteran with Financial 
Status Report forms, and request that 
both parties provide up-to-date 
information on these forms as to their 
respective income, expenses, assets and 
debts and copies of supporting documents 
for all pertinent periods, including any 
pertinent canceled checks, copies of 
pertinent bills, invoices, bank 
statements, as well as lease, loan, or 
mortgage agreements, to corroborate their 
assertions pertaining to monthly income 
(including sources thereof) and 
expenditures (including identification of 
payees).
The RO should ask each party to provide a 
statement as to whether they have shared 
housing expenses with any other 
individual, with respect to all pertinent 
periods, and, if so, whether such 
individual(s) pay(s) all or any portion 
of the expenses shown on that party's 
updated financial statement(s).  The RO 
should inform the parties that this 
development is being undertaken in an 
effort to provide VA with the information 
necessary to properly adjudicate the 
issue on appeal, and should notify them 
that their failure to cooperate in this 
effort may result in an adverse 
determination.  All materials obtained 
should be associated with the claims 
file.

5.  The RO should contact the veteran and 
his representative and determine whether 
he still desires a hearing at the RO, as 
he requested in a VA Form 21-4138 dated 
August 1, 1998.  If he still desires a 
hearing, then the RO should schedule such 
a hearing, and provide the appellant and 
her representative the opportunity to 
attend the hearing and present evidence 
and argument, pursuant to the contested 
claims procedures.  See 38 C.F.R. 
§ 20.713 (2000). 

6.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

After completion of the above, the RO 
should undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

7.  Thereafter, the RO should 
readjudicate the appellant's claim for 
apportionment of the veteran's VA 
benefits and prepare a formal decision 
with respect to apportionment, which 
accounts for the entire claim period.  
The RO should address whether an 
apportionment is warranted under either 
38 C.F.R. § 3.450 or 38 C.F.R. § 3.451.  
If the benefit sought is not granted to 
the appellant's satisfaction, the RO 
should issue the appellant and her 
representative, as well as the veteran 
and his representative, an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to ensure due process and to 
procure clarifying data  to ensure that an adequate record is 
available for appellate review.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The parties and their 
representatives have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


